Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration of the claims in light of the response, the following Election Restriction is modified as follows:
Group I, Claims 1-3 and 14-16 are peptides of SEQ ID NO: 165
Group II, Claims 4 and 5, are to a population of nucleic acids encoding the peptides of Group I.
Group III, Claims 6-12, are to method of using the peptides of Group I.

Applicant's election with traverse of Group I, Claims 1-3 and 14-16, in the reply filed on 08/13/2021 is acknowledged.  The traversal is on the ground(s) that Claims 14-16 should be rejoined.  Claims 14-16 are rejoined, but Applicants have not stated why the Lack of Unity was incorrect from the references applied. The requirement is still deemed proper and is therefore made FINAL.

Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/13/2021.
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not found free of the prior art. In fact, the species does not read on SEQ ID NO: 165, either as recited in Claim 1 or Claim 14, nor was it found the search database. The search has not been extended as indicated above to the next species as none are to be found in any of the claims.  The genus of SEQ ID NO: 165 has been found free of the prior art. Allowable Subject matter is/are SEQ ID NO: 165.

	Status of the Claims
Claim(s) 1-16 are pending.  Claims 4-13 are/remain withdrawn.  Claims 1-3 and 14-16 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and

 
In the instant case, the claims are drawn to peptides of SEQ ID NO: 165 (Claim 1) and SEQ ID NO: 165 at 97% identity.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, at paragraph [004] in the PG Pub, the specification discloses: Here, complex libraries are designed, constructed and subsequently screened to identify ligands with desired properties. Challenges in creating a versatile protein library containing a large number of diverse ligands with retained folding and solubility include selecting a suitable protein or protein domain as starting point, which positions to randomize, what degree of randomization to use, which amino acids to allow in randomized positions, as well as which amino acids to select in fixed positions.

(5) Method of making the claimed invention:
Peptide synthesis known in the art.

It is unquestionable that Claim(s) 1 and 14 are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of peptide/polypeptide.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics of “common core” of Claim 1 or “desired function” of Claim 14, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond Markush of Claim 1 or 14. 

Peptide
There are numerous examples found in the specification, such as the elected species of SEQ ID NO: 1. But, the elected species, as an example, does not read on SEQ ID NO: 165. SEQ ID NO: 1 does not demonstrate the common core structure (amino acids fixed in SEQ ID NO: 165) would be assumed to provide the intended function.  While having written description for SEQ ID NO: 165, and SEQ ID NO: 165 at 97% identity (1 amino acid change within the 36-mer peptide). Looking to SEQ ID NO: 165, the peptide is taken to possess a common core as evidenced by the fixed amino acids, such as AELD, or GCGA, or VE, VQ, KQ, and ILA, as readily seen in the sequence. However, looking to the Tables, such as Table 1, one sees positions such as 19, 22, and 25, for example, as being modified.  SEQ ID NO: 1 matches SEQ ID NO: 165 scn, which can be two amino acids at those positions. Thus, in 41.6% of the amino acids, this changes nearly half of the molecule, generating greater than 2011 different peptides. Given that the elected species does not even read on SEQ ID No: 165, the core is also open to change. The Markush of Claim 165 appears to present a common core, and with a single change in the amino acids of Xscn or X arrives at a peptide that retains the common core and 97% identity. 

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.




Conclusion
No claims are allowed. SEQ ID NO: 165 as claimed is free of the prior art, as well as 97% (one amino acid change) since the variance in Xscn and X allow for such changes. The specification does not allow for any lesser percent identity.
The title is objected to for the work “novel.”
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654



	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654